Case 1:19-cr-00761-JPO Document 143 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COUR

for the
Southern District of New York

 

United States of America

¥.
LYITH BRANDON GILL, a/k/a "Fashion," Case No, 83 19 Gr. 761 (JPO)

Nee Neer! Same! Set! Slee Nae”

 

Defendant

ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _LYITH BRANDON GILL, a/k/a "Fashion," ,
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment ow Supetseding Indictment C Information © Superseding Information © Complaint
O Probation Violation Petition ( Supervised Release Violation Petition O Violation Notice 6 Order of the Court

This offense is briefly described as follows:

Narcotics conspiracy and related firearms offenses - 21 U.S.C. § 846; 18 U.S.C. §§ 924(c) and 2

P i). Gunke—
Date; _ June 25, 2020 bP ).G

issuing officer's signature

 

City and state: | New York, New York Hon. Gabriel W. Gorenstein, U.S. Magistrate Judge

Printed name and ttle

 

 

 

 

Return

This warrant was received on (date) 6 /2bf,2ado , and the person was arrested on (date) 7les Jez Zo
at (city and state) Ahw Yikh f Y .
Date: A> Z/ Bo 20 | / 4

° Arresting afficer’s signature

 

 

if ty,

Prinied name and title

 

 
